Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-12 of applicant arguments/remarks, filed 12/18/2020, with respect to the prior art rejections of the independent claims have been fully considered and are persuasive.  The  prior art rejections of the independent claims have been withdrawn.  Please see below for further details.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16 and 18, the closest prior art is considered previously cited Lai (US 2012/0262167) and Van Den Brink (US 10,401,463). 
	Lai teaches generating low-resolution images that can be displayed to an operator [¶0022 and ¶0032] and teaches pseudo-random sampling of the k-space [¶0031-0032]. However, Lai is silent in teaching “generating, by a magnetic resonance imager, the preview image using only the first part of the magnetic resonance signals, the preview image being displayed to an operator of the magnetic resonance imager such that an image quality of the preview image is evaluatable in order to determine whether the acquiring of the first part of 
	Van Den Brink teaches a method of determining MRI images that are compensated for motion. Van Den Brink teaches acquiring navigator images and determining if acquisitions need to be repeated based on the navigator images [Col. 7, lines 48-67]. However, Van Den Brink teaches that navigator images are simply acquired to determine the motion of the diaphragm subject. Van Den Brink does not teach that the image quality of the navigator images is evaluated. Therefore, Van Den Brink does not teach “generating, by a magnetic resonance imager, the preview image using only the first part of the magnetic resonance signals, the preview image being displayed to an operator of the magnetic resonance imager such that an image quality of the preview image is evaluatable in order to determine whether the acquiring of the first part of the magnetic resonance signals or the acquiring of the second part of the magnetic resonance signals needs to be repeated.” Lastly, the first k-space subset disclosed in Van Den Brink is disclosed as periphery k-space data that is pseudo randomly acquired. This is different than the claimed limitation of “wherein during the acquiring of the first part of the magnetic resonance signals, a first part of a k-space is regularly sampled by the magnetic resonance imager, and during the acquiring of the second part of the magnetic resonance signals, a second part of the k-space is sampled by the magnetic resonance imager in a pseudorandomized manner.”
	Claims 16 and 18 are considered allowable for the same reasons as above. Claims 2-15 and 19-20 are considered allowable for depending on one of said independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RISHI R PATEL/Primary Examiner, Art Unit 2896